Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgement is made of applicant’s claim for domestic priority based on application 16/115491 filed on 08/28/2018 and provisional applications 62/551200, 62/554456, and 62/613995 filed on 08/28/2017, 09/05/2017, and 01/05/2018.
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 11132499 B2. 
17448289				US 11132499 B2
1. A method performed by a computing system for training a machine learning model for natural language interaction, the method comprising: 

establishing a plurality of instances of a natural language dialogue for a domain, each instance of the natural language dialogue including a subset of utterances for the domain selected by the machine learning model; 


for each instance of the natural language dialogue for the domain, receiving one or more input responses; 




for each instance of the natural language dialogue for the domain, selecting a pre-defined template from a library of pre-defined templates based on the one or more input responses, the pre-defined template including an assistive action and one or more generalized paths; 





receiving for each selected pre-defined template, one or more sanitizing constraints that refine the one or more generalized paths, the one or more sanitizing constraints used in execution of the assistive action by a computing device to return one or more values that advance the natural language dialogue based on the one or more input responses; 

receiving one or more selected candidate dialogues selected from a plurality of candidate dialogues for the domain, each candidate dialogue including utterances, responses, a pre-defined template, and one or more sanitizing constraints corresponding to the pre-defined template; and 





retraining the machine learning model based on the one or more selected candidate dialogues to obtain a retrained machine learning model that is trained to recognize that a future natural language dialogue corresponds to one of the one or more selected candidate dialogues and select assistive actions described by annotations for that selected candidate dialogue.
1. A method performed by a computing system for training a machine learning model for natural language interaction, the method comprising: 
for each of a first plurality of human users, establishing an instance of a natural language dialogue for a domain by presenting to that human user a subset of utterances for the domain selected by the machine learning model to establish a plurality of instances of the natural language dialogue; 
receiving, from each of the first plurality of human users, one or more user input responses to the subset of utterances presented to that human user in the instance of the natural language dialogue established for that human user; 
for each instance of the natural language dialogue for the domain corresponding to the first plurality of human users, presenting, to one or more human annotators, a pre-defined template selected from a library of pre-defined templates based on the one or more user input responses in the instance of the natural language dialogue for the domain, the pre-defined template including an assistive action and one or more generalized paths; 

receiving, from the one or more human annotators, for each selected pre-defined template, one or more sanitizing constraints that refine the one or more generalized paths, the one or more sanitizing constraints used in execution of the assistive action by a computing device to return one or more values that advance the natural language dialogue based on the one or more user input responses; 
presenting, to a second plurality of human users, a plurality of candidate dialogues for the domain, each candidate dialogue including utterances, responses, a pre-defined template, and the one or more sanitizing constraints for the pre-defined template; 
receiving, from each of the second plurality of human users, a selected candidate dialogue selected from the plurality of candidate dialogues; and 

retraining the machine learning model based on the selected candidate dialogues received from the second plurality of human users to obtain a retrained machine learning model that is trained to recognize that a future natural language dialogue corresponds to one of the selected candidate dialogues and select the assistive actions described by annotations for that selected candidate dialogue.

10. A computing system comprising: one or more logic machines; and one or more storage machines holding instructions executable by the one or more logic machines to: 


establish a plurality of instances of a natural language dialogue for a domain, each instance of the natural language dialogue including a subset of utterances for the domain selected by the machine learning model;


 for each instance of the natural language dialogue for the domain, receive one or more input responses; 





for each instance of the natural language dialogue for the domain, select a pre-defined template from a library of pre-defined templates based on the one or more input responses, the pre-defined template including an assistive action and one or more generalized paths; 






receive for each selected pre-defined template, one or more sanitizing constraints that refine the one or more generalized paths, the one or more sanitizing constraints used in execution of the assistive action by a computing device to return one or more values that advance the natural language dialogue based on the one or more input responses; 

receive one or more selected candidate dialogues selected from a plurality of candidate dialogues for the domain, each candidate dialogue including utterances, responses, a pre-defined template, and one or more sanitizing constraints corresponding to the pre-defined template; and 





retrain a machine learning model based on the one or more selected candidate dialogues to obtain a retrained machine learning model that is trained to recognize that a future natural language dialogue corresponds to one of the one or more selected candidate dialogues and select assistive actions described by annotations for that selected candidate dialogue.
9. A computing system comprising: one or more logic machines; and one or more storage machines holding instructions executable by the one or more logic machines to: 

for each of a first plurality of human users, establish an instance of a natural language dialogue for a domain by presenting to that human user a subset of utterances for the domain selected by the machine learning model to establish a plurality of instances of the natural language dialogue; 

receive, from each of the first plurality of human users, one or more user input responses to the subset of utterances presented to that human user in the instance of the natural language dialogue established for that human user; 

for each instance of the natural language dialogue for the domain corresponding to the first plurality of human users, present, to one or more human annotators, a pre-defined template selected from a library of pre-defined templates based on the one or more user input responses in the instance of the natural language dialogue for the domain, the pre-defined template including an assistive action and one or more generalized paths; 

receive, from the one or more human annotators, for each selected pre-defined template, one or more sanitizing constraints that refine the one or more generalized paths, the one or more sanitizing constraints used in execution of the assistive action by a computing device to return one or more values that advance the natural language dialogue based on the one or more user input responses; 
present, to a second plurality of human users, a plurality of candidate dialogues for the domain, each candidate dialogue including utterances, responses, a pre-defined template, and the one or more sanitizing constraints for the pre-defined template; 
receive, from each of the second plurality of human users, a selected candidate dialogue selected from the plurality of candidate dialogues; and 

retrain the machine learning model based on the selected candidate dialogues received from the second plurality of human users to obtain a retrained machine learning model that is trained to recognize that a future natural language dialogue corresponds to one of the selected candidate dialogues and select the assistive actions described by annotations for that selected candidate dialogue.

19. A method performed by a computing system for training a machine learning model for natural language interaction, the method comprising: 


establishing a plurality of instances of a natural language dialogue for a domain, each instance of the natural language dialogue including a subset of utterances for the domain selected by the machine learning model to expand capabilities of the machine learning model in the domain; 

for each instance of the natural language dialogue for the domain, receiving one or more input responses; 





for each instance of the natural language dialogue for the domain, selecting a pre-defined template from a library of pre-defined templates based on the one or more input responses, the pre-defined template including an assistive action and one or more generalized paths; 






receiving for each selected pre-defined template, one or more sanitizing constraints that refine the one or more generalized paths, the one or more sanitizing constraints used in execution of the assistive action by a computing device to return one or more values that advance the natural language dialogue based on the one or more input responses; 


receiving one or more selected candidate dialogues selected from a plurality of candidate dialogues for the domain, each candidate dialogue including utterances, responses, a pre-defined template, and one or more sanitizing constraints corresponding to the pre-defined template; and 






retraining the machine learning model based on the one or more selected candidate dialogues to obtain a retrained machine learning model that is trained to recognize that a future natural language dialogue corresponds to one of the one or more selected candidate dialogues and select assistive actions described by annotations for that selected candidate dialogue.
1. A method performed by a computing system for training a machine learning model for natural language interaction, the method comprising: 

for each of a first plurality of human users, establishing an instance of a natural language dialogue for a domain by presenting to that human user a subset of utterances for the domain selected by the machine learning model to establish a plurality of instances of the natural language dialogue; 

receiving, from each of the first plurality of human users, one or more user input responses to the subset of utterances presented to that human user in the instance of the natural language dialogue established for that human user; 

for each instance of the natural language dialogue for the domain corresponding to the first plurality of human users, presenting, to one or more human annotators, a pre-defined template selected from a library of pre-defined templates based on the one or more user input responses in the instance of the natural language dialogue for the domain, the pre-defined template including an assistive action and one or more generalized paths; 

receiving, from the one or more human annotators, for each selected pre-defined template, one or more sanitizing constraints that refine the one or more generalized paths, the one or more sanitizing constraints used in execution of the assistive action by a computing device to return one or more values that advance the natural language dialogue based on the one or more user input responses; 

presenting, to a second plurality of human users, a plurality of candidate dialogues for the domain, each candidate dialogue including utterances, responses, a pre-defined template, and the one or more sanitizing constraints for the pre-defined template; 

receiving, from each of the second plurality of human users, a selected candidate dialogue selected from the plurality of candidate dialogues; and 

retraining the machine learning model based on the selected candidate dialogues received from the second plurality of human users to obtain a retrained machine learning model that is trained to recognize that a future natural language dialogue corresponds to one of the selected candidate dialogues and select the assistive actions described by annotations for that selected candidate dialogue.


Limitations of claims 2 and 11 in the instant application correspond to the combination of limitations set forth in claims 2 and 10 of US 11132499 B2. 
Limitations of claims 3 and 12 in the instant application correspond to the combination of limitations set forth in claims 3 and 11 of US 11132499 B2.
Limitations of claims 4 and 13 in the instant application correspond to the combination of limitations set forth in claims 4 and 12 of US 11132499 B2. 
 Limitations of claims 5 and 14 in the instant application correspond to the combination of limitations set forth in claims 5 and 13 of US 11132499 B2. 
Limitations of claims 6 and 15 in the instant application correspond to the combination of limitations set forth in claims 6 and 14 of US 11132499 B2.
Limitations of claims 7 and 16 in the instant application correspond to the combination of limitations set forth in claims 2 and 10 of US 11132499 B2. 
Limitations of claims 8 and 17 in the instant application correspond to the combination of limitations set forth in claims 15 and 18 of US 11132499 B2. 
Limitations of claims 9 and 18 in the instant application correspond to the combination of limitations set forth in claims 1 and 9 of US 11132499 B2. 
Limitations of claim 20 in the instant application correspond to the combination of limitations set forth in claim 18 of US 11132499 B2. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §112 that form the basis for the rejection under this section made in this office action: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected for failing to particularly pointing out and distinctly claiming the subject matter which the inventor regards as the invention.
Regarding Claims 1, 10, and 19, exemplary claim 1 recites a method performed by a computing system for training a machine learning model for natural language interaction, the method comprising: 
establishing a plurality of instances of a natural language dialogue for a domain, each instance of the natural language dialogue including a subset of utterances for the domain selected by the machine learning model; 
for each instance of the natural language dialogue for the domain, receiving one or more input responses; 
for each instance of the natural language dialogue for the domain, (1) selecting a pre-defined template from a library of pre-defined templates based on the one or more input responses, the pre-defined template including an assistive action and one or more generalized paths; 
receiving for each selected pre-defined template, one or more sanitizing constraints that refine the one or more generalized paths, the one or more sanitizing constraints used in execution of the assistive action by a computing device to return one or more values that advance the natural language dialogue based on the one or more input responses; 
receiving one or more selected candidate dialogues selected from a plurality of candidate dialogues for the domain, each candidate dialogue including utterances, responses, (2) a pre-defined template, and one or more sanitizing constraints corresponding to (3) the pre-defined template; and 
retraining the machine learning model based on the one or more selected candidate dialogues to obtain a retrained machine learning model that is trained to recognize that a future natural language dialogue corresponds to one of the one or more selected candidate dialogues and select assistive actions described by annotations for that selected candidate dialogue.
It is unclear whether (3) the pre-defined template refers to (2) a pre-defined template in a candidate dialogue or (1) a selected pre-defined template. Appropriate clarifications are needed. Independent claims 10 and 19 exhibit the same deficiencies. 
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2018/0232436 A1 teaches real time dialog management system receiving a chunk from a real time dialog stream and receiving response candidates for the chunk from a dialog mixer, each response candidate having respective annotations and a respective dialog state. The system ranks the dialog response candidates by providing the annotations to a machine learning model to generate respective confidence scores. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        09/23/2022